301 S.W.3d 134 (2010)
MM, LLC, a Missouri Limited Liability Company, Appellant,
v.
Jeffrey M. WITT, et al., Respondents.
No. ED 92982.
Missouri Court of Appeals, Eastern District, Division Three.
January 19, 2010.
Albert S. Watkins, Clayton, MO, for appellant.
Frank J. Schmidt, Lisa M. Montano, St. Louis, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
MM, LLC appeals the trial court's judgment denying its motion for summary judgment and granting the respondents' joint motion for summary judgment. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(5).